PCIJ_AB_46_FreeZonesUpperSavoyGex_FRA_CHE_1932-06-07_ANX_01_NA_NA_FR.txt. 217

APPENDICE 2
DOCUMENTS SOUMIS A LA COUR

1. — En 1928-1929.
A. — PIÈCES DÉPOSÉES AU COURS DE LA PROCÉDURE ECRITE.: -
IL — Par l'agent du. Gouvernement français : -
1. — Extrait du Protocole du 3 novembre 1815, annexé à la. Déclaration

du 20 novembre 1815.

2. — Note des plénipotentiaires d'Angleterre, de Prusse, de Russie et
d’Autriche à Pictet-de Rochemont (7 nov. 1815).

3. — Note de Pictet-de Rochemont aux plénipotentiaires d'Angleterre,
de Prusse, de Russie et d'Autriche (13 nov. 1815). .

— Réponse des plénipotentiaires des ‘grandes Puissances au comte de
Thaon- Revel (20 nov. 1815).

5. — Traité de paix entre l'Autriche et la _France signé a Paris le
20 novembre 1815. :

6. — Instructions remises par le Directoire fédéral à Pictet-de Rochemont
(12 déc.. 1815).

7. — Le Directoire fédéral au Conseil d'État de Genève (12 déc. 1815).

8. — Traité de ‘cession territoriale et de limites entre la Sardaigne et la
Suisse signé à Turin le 16 mars 1816.

9. — Manifeste de la Royale Chambre des Comptes du 9 septembre 1829.

x

10. — Le ministre des Affaires étrangères au ministre de France à Berne
(17 avril 1851).

11. — Le ministre de France au président de la Confédération suisse
(30 avril 1851).

12. — Le ministre de France à Berne au ministre des Affaires étrangères
(9 mai 1851).

13. — Le ministre des Affaires étrangères au ministre de France à Berne
(io sept. 1852).

14. — Le ministre de France au président de la Confédération suisse
(24 sept. 1852).

15. — Note du président de la Confédération suisse au ministre de France
(29 juillet 1853).

16. — Note du ministre de France au président de la Confédération suisse
{tr août 1853).

17. — Traité entre la France et la Sardaigne signé & Turin le 24 mars
1860.

18. — Décret du 12 juin 1860 relatif au tarif des douanes en Savoie.

19. — Déclaration relative à l'exportation des sels signée entre la France

et la Suisse le 25 mars 1861.

20. — Règlement relatif au Pays de Gex annexé au Traité de commerce
conclu entre la France et la Suisse le 30 juin 1864.

123
218 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

21. — Convention relative au régime douanier entre le canton de Genève
et la zone franche de la Haute-Savoie signée à Paris le 14 juin 1881.

22. — Convention sur les rapports de voisinage et sur la surveillance des
forêts limitrophes signée le 22 février 1882.

23. — Le ministre des Affaires étrangères à l'ambassadeur de France à
Berne (18 avril 1893). |

24. — Loi du 31 mars 1889 modifiant le décret du 12 juin 1860 relatif
au tracé de la frontière douanière de la France en Savoie.

25. — Convention de commerce signée à Berne le 20 ‘octobre 1906.

Annexe C: Règlement relatif au Pays de Gex.

26. — Note de l'ambassade de France au “Département politique fédéral
(18 déc. 19r8).

27. — Note du Département politique fédéral à l'ambassade de France
(14 janv. 1919). |;

28. — Le ministre des Affaires étrangères au ministre de Suisse à Paris

(6 févr. 1919).

29. — Note du Département politique fédéral à l’ambassade de France
(17 févr. 1919).

30. — Note du ministère des Affaires étrangères à la légation de Suisse
{24 févr. 1919).

31. — Note de l'ambassade de France au Département politique fédéral
{26 avril 1979).

32. — Avant-projet de convention communiqué au Département politique
fédéral le 28 avril 1919.

33. — Note de l'ambassade de France au Département politique fédéral
(28 avril 1919).

34. — Lettre de M. Pichon, ministre des Affaires étrangères, à M: Ador,
président de la Confédération suisse (29 avril 1919).

35. — Texte concerté avec M. Dunant le 30 avril 1919.
. 36. — Note du Département politique fédéral à l'ambassade de France
(2 mai 1919).

37. — Note du Département politique fédéral à l'ambassade de France
(5 mai 1919). ;

38. — Note du. ministére des Affaires étrangéres 4 la légation de Suisse
{18 mai 1919). ‘

39. — Note du Département politique fédéral à l'ambassade de France
(29 mai 19r9).

40. — Note de l'ambassade de France au Département politique fédéral
(14 juin 1970). ;

41. — Note du Département politique fédéral à Vambassade de France
(xer juillet 19r9). ;

x

42. — Note du Département politique fédéral à l'ambassade de France
(rer oct. 1979).

43. — Note de Vambassade de France au Département politique fédéral
(Ir oct. 1919).

44. — Note du Département politique suisse à l’ambassade de France
(II nov. 1919). :

126
219 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

. 45. — Note de l'ambassade de France au Département politique fédéral
(17 nov. 1919).

46. — Note du Département politique fédéral à l’ambassade de France
(25 nov. 1919).

. 47. — Note de la légation suisse au ministère des Affaires étrangères
(19 déc. 1919).

48. — Note du ministre des Affaires étrangères à la légation de Suisse
(25 déc. 1919).

49. — Lettre du ministre des Affaires étrangères à l'ambassadeur de
France à Berne (4 août 1920).

x

50. — Lettre du chef du Département politique fédéral à l’ambassadeur
de France (25 févr. 1921).

51. — Lettre à M. Motta et note de l'ambassade de France au Départe-
ment politique fédéral (26 mars 1921).

_ 52. —.Note du Département politique suisse à l'ambassade de France
(19 avril 1921).

53. — Note du ministre des Affaires étrangères à la légation de Suisse
(10 mai 1921).

+54. — Convention du 7 août 1921 réglant les relations de commerce et
de. bon voisinage entre les anciennes zones franches de la. Haute-Savoie et
du Pays de Gex et les cantons suisses limitrophes.

55. — Loi du 16 février 1923 relative à la réforme du statut douanier
des zones franches du Pays de Gex et de la Haute-Savoie.

56. — Lettre du ministre de Suisse au ministre des Affaires étrangères
(19 mars 1923).

57. — Lettre du ministre des Affaires étrangères au, ministre de Suisse
(21 mars 1923).

38. — Lettre du ministre de Suisse au ministre des Affaires étrangères
(26 mars 1923). |

59. — Lettre du ministre des Affaires étrangères au ministre de Suisse
(27 mars 1923). juge Pre

60. — Lettre du ministre de Suisse au ministre des Affaires étrangères
(15 avril 1923). .
. 61. — Lettre du ministre des Affaires étrangères au ministre de Suisse
(17 avril 1923).

62. — Lettre du ministre des Affaires. étrangères au ministre de Suisse
(10 oct. 1923). .

63. — Décret du 10 octobre 1923 pour l'entrée en vigueur de la loi du
16 février 1923. |
. 64. — Lettre du ministre de Suisse au ministre des Affaires étrangères
{17 oct. 1923). ;

65. — Lettre du ministre des Affaires étrangéres au ministre de Suisse
(25 oct. 1923). ;

66. — Lettre. du ministre de Suisse au ministre des Affaires étrangères
(30 oct. 1923). —

67. — Lettre du ministre des Affaires étrangères au ministre de Suisse

{7 nov. 1923).
127
220 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

68. — Lettre du ministre de Suisse au ministre des Affaires étrangères
(I2 nov. 1923). ; :

69. — I. Lettre du ministre des Affaires étrangères au ministre de Suisse
(22 janv. 1924).
II. Projet de compromis d’arbitrage (22 janv. 1924).
70. — I. Lettre du ministre de Suisse au ministre des Affaires étrangères
(14 févr. 1924).
IT. Contre-projet suisse de compromis (14 févr. 1924).

71. — Lettre du ministre des Affaires étrangères au ministre de Suisse
(19 mars 1924).
- 72. — Lettre du ministre de Suisse au ministre des Affaires étrangères

(31 mars 1924).

: 73. — Procès-verbal du 4 juillet 1816 pour la remise à la Suisse d’une
portion du Pays de Gex.

74. — Le ministre de France à Berne au ministre des Affaires étrangères
(24 sept. 1852).

75. — Idem (28 sept. 1852). |

76. — Note du chargé d’affaires de France (25 oct. 1926).

IT. — Par l'agent du Gouvernement suisse :

I. — Lettres patentes du duc Louis de Savoie.

2. — Déclaration de Sa Majesté, pour l’exemption de la Douane, & du
Logement des Gens de Guerre, en faveur des Citoyens & Bourgeois de
Genève, pour leurs Maisons appellées de l'Ancien Dénombrement (15 juin
1754).

3 À. — Règlements coricernant les consignes et l’exaction de pontenage
du Rhône.

3 B. — Régiement pour les halles de Genève du 18 décembre 1689.

3 C. — Tarif des Halles de Genève. 1704.
3 D. — Édit de pacification de 1782.
3 E. — Édit de pacification de 1782.

3 F. — Code genevois approuvé par les Petit et Grand Conseils les 2, 9
et 11 de Novembre 1791 et par le Conseil Souverain le 14 du même mois.

3 G. — Constitution genevoise sanctionnée par le Souverain le 5 Février
1794, Van 3 de l'Égalité; modifiée & complétée le 6 d'Octobre 1796, Van 5,
ensuite du vœu exprimé, le 31 d'Août 1795 an 4, par un très-grand nombre
de Citoyens; suivie des Lois & Édits existans, sanctionnés dès le 12 de
Décembre 1792, l'an premier, jusques & comprise la Loi du 16 de Décembre
1797, l'an 6; et enrichie d’une Table générale & alphabétique des matières.

4. — Arrêté du Comité de Salut Public (16 germinal, an 3).

5. — Congrès de Vienne. Déclaration des Puissances, relative à la Suisse,
20 mars 1815 (annexe n° 11 de l’Acte du Congrès de Vienne).

>

6. — Projet de cession d’üne portion du Pays de Gex à Genève et consti-
tution d’une zone douanière entre Genève et Bâle. Paris, 10 octobre 1815.

128
22I ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

7. — Extrait du Protocole de la Conférence du 3 novembre 1815.

8. — Traité de paix de Paris du 20 novembre 1815 entre la France d’une
part, la Grande-Bretagne, l'Autriche, la Prusse et la Russie de l’autre.

9. — Traité entre Sa Majesté le Roi de Sardaigne, la Confédération Suisse
et le Canton de Genève. Turin, le. 16 mars 1816.

10. — Manifeste de la Royale Chambre des Comptes du 9 septembre 1829.

11. — Arrêté de la Haute Diète du premier Août 1816 concernant les
Douanes Fédérales. -
- 12. — Loi sur le rétablissement de la Douane cantonale (4 nov. 1815).
13. — Loi sur le rétablissement de la Douane (30 mai 1816).

14. — Arrêté du Conseil d'État. Du 24 août I816. Règlement sur les
Douanes et Péages.

15. — Extrait d’une lettre partiellement chiffrée du syndic Turrettini à
Pictet-de Rochemont (20 oct. 1815).

16. — Article VI du Traité entre Sa Majesté le Roi de Sardaigne, la
Confédération Suisse et ie Canton de Genève. Turin, 16 mars ‘1816.

17. — Extraits du Traité de Turin du 24 mars 1860.°

18. — Règlement relatif au Pays de Gex annexé au Traité de commerce
conclu entre la Suisse et la France, le 30 juin 1864.

19. — Règlement relatif au Pays de Gex, du 20 octobre 1906.

_ 20. — Note du chargé d’affaires de Sardaigne au président de la Confédé-
ration (23 juin 1850).

21. — Note du. Conseil fédéral au chargé d’affaires de Sardaigne (31 janv.
1851).
22. — Traité de commerce entre la Confédération suisse et S. M. le Roi

de Sardaigne (8. juin 1851).

23. — Convention relative an régime douanier entre le canton de Genève
et la zone franche de la Haute-Savoie, conclue le 14 juin 1881, ratifiée par
la Suisse le 28 avril 1882, par la France le 12 juin 1882.

24. — Arrété fédéral concernant Vimportation des zones franches .de la
Haute-Savoie et de Gex (19 juin 1908).

25. — Projet de convention remis par. l'ambassade de France à Berne au
Département politique fédéral le 26 avril 1910.

x

_ 26. — 1) Projet de convention remis à Vambassade de France à Berne
le 15 Octobre 1919.
2) Note communiquant ce projet à l’ambassade de France.

27. — Avant-projet de convention remis au Département politique fédéral
par l’ambassade de France à Berne le 24 janvier 1921.

28. — Nouveau projet français remis aux négociateurs suisses le 24 mai
1921. .

29. — Contre-projet suisse remis le 2 juin 192r aux négociateurs français.

30. — Projet français remis par l’ambassade de France à Berne au Dépar-

tement politique fédéral le 2 juin 1921.

31. — Convention entre la Suisse et la Fiance réglant les relations de
commerce. et de bon voisinage entre les anciennes zones franches de la
Haute-Savoie .et du Pays de Gex et les cantons suisses limitrophes, conclue
le 7 août 1921.

129
222 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

32. — Projet de loi relatif à la réforme du statut douanier des zones
franches du Pays de Gex et de la Haute-Savoie, déposé à la Chambre des
Députés le 2 décembre 1922.

33. — Rapport fait au nom de la Commission des douanes et des con-
ventions commerciales chargée d'examiner le projet de loi, adopté par la
Chambre des Députés, portant approbation de la Convention, conclue à
Paris le 7 août 1921 entre la France et la Suisse, réglant les relations de
commerce et de bon voisinage entre les anciennes zones franches de la
Haute-Savoie et du Pays de Gex et les cantons suisses limitrophes, par
M. Noël, sénateur, le 9 février 1923.

34. — Loi portant approbation de la Convention, conclue à Paris le 7 août
1921 entre la France et la Suisse, réglant les relations de commerce et de
bon voisinage entre les anciennes zones franches de la Haute-Savoie et du
Pays de Gex et les cantons suisses limitrophes, du 16. février 1923.

35. — Loi relative à la réforme du statut douanier des zones franches
du Pays de Gex et de la Haute-Savoie, du 16 février 1923.

36. — Compromis d'arbitrage conclu, le 30 octobre 1924, entre la Suisse
ét la France, au sujet dès zones franches de la Haute-Savoie et du Pays
de Gex. ‘

37. — Notes échangées, le 30 octobre 1924, entre le ministre de Suisse
à Paris et le président du Conseil, ministre des Affaires étrangères de la
République française, à l’occasion de la signature du compromis d’arbitrage.

38. — Note adressée, le. 29 mai 1919, à l'ambassade de France à Berne
par le Département politique fédéral.

x

39. — Note.adressée, le re? juillet 1019, à l’ambassade de France à Berne
par le Département politique fédéral.

40. — Message du Conseil fédéral à l’Assemblée fédérale, concernant l'ac-
cord conclu entre le Conseil fédéral et le Gouvernement français tel qu'il
figure à l’article 435 du Traité de paix entre les Puissances alliées et asso-
ciées et l'Allemagne (14 oct. 1919).

41. — Message du Conseil fédéral à l'Assemblée fédérale concernant la
Convention entre la Suisse et la France réglant les relations de commerce
et de bon voisinage entre les anciennes zones franches de la Haute-Savoie
et du Pays de Gex et les cantons suisses limitrophes, signée à Paris le 7 août
1921. Du ïo octobre 1921.

42. — Message du Conseil fédéral. à l'Assemblée fédérale concernant l’appro-
bation du compromis d’arbitrage conclu le 30 octobre 1924, entre la Suisse
et la Francé, au sujet des zones franches de la Haute-Savoie et du Pays
de Gex. Du 25 novembre 1924.

43. — Rapport du Conseil d'État de Genève en date du 9 octobre 1920,
présenté au Grand Conseil le 16 octobre 1920. |

44. — Rapport du Conseil d’État de Genève en date du 8 février 1921,
présenté au Grand Conseil le 12 février 1921.

45. — Rapport du Conseil d'État de Genève de septembre 1921, présenté
au Grand Conseil le 28 septembre 1921.

46. — Note des plénipotentiaires. d'Angleterre, de Prusse, de Russie et
d'Autriche à Pictet-de Rochemont (7 nov. 1815).

47. — Note de Pictet-de Rochemont aux plénipotentiaires d’Angleterre,
de Prusse, de Russie et d’Autriche (13 nov. 1815).

48. — Note. du comte de Thaon-Revel, envoyé de Sardaigne à Paris,
aux plénipotentiaires des Grandes Puissances (11 nov. 1815).

130
223 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

49. — Note des plénipotentiaires des Grandes Puissances au comte de
Thaon-Revel, envoyé de Sardaigne à Paris (20 nov. 1815).

50. — Loi vaudoise du 6 juin 1812 sur les tarifs de péages.

51. — Loi vaudoise du 20 décembre 1833 sur le tarif des péages.

52. — Rapport sur un projet de proposition du canton de Genève rela-

tivement aux droits de péage de la Confédération suisse.

53. — Extrait des arrangements additionnels à l’article cinquième de la
Déclaration du Congrès de Vienne touchant Ie canton de Genève.

54. — Lettre du ministre de France à Berne (29 sept. 1852), avec les
tableaux et observations. annexés.

55. — Arrêté sur la perception des droits d'entrée à la frontière de la
Confédération ‘(16 août 1819).

56. — Convention touchant la prolongation de la perception des droits
d'entrée fédéraux, .stipulée le 7 août 1840, devenue exécutoire le 17 juillet
1843.

57. — Règlement d'exécution sur la perception et le contrôle des droits
d'entrée fédéraux. Arrêté du 2 septembre 1841.

58. — État nominatif des marchandises introduites en 1849 dans le canton,
provenant les unes de l'étranger, les autres de la Suisse, et qui ont acquitté,
les premières, le droit cantonal et le droit fédéral, et les secondes, le droit
cantonal seulement.

59. — Document relatif à une proposition de l’État de Genève concernant
les droits d’entrée fédéraux, remis à titre de renseignement à Messieurs les
membres du Grand Conseil (14 avril 1849).

60. — Extrait de la loi fédérale sur les péages de la Confédération suisse
(30 juin 1849).

61. — Extrait du procès-verbal de la rime Conférence des négociations
commerciales entre la’ France et la Suisse (25 mars 1863).

62. — Étude géographique du professeur Chaix.

Croquis et cartes :

Perspective de la cuvette de Genève.
Réseau routier de la cuvette de Genève.
Voies ferrées (trains et tramways).
Types agricoles de la cuvette de Genève.
Zone du Pays de Gex.

»  sarde (Petite —).

Suis NH

63. — Procès-verbaux des négociations franco-suisses de janvier 1920.
64. — Procés-verbaux des négociations franco-suisses de juillet 1920.

65. — Échange de notes intervenu en 1917 entre le Département politique
fédéral et l'ambassade de France à Berne concernant le cordon de police
établi pendant la guerre.

66. — Convention touchant le contrôle du mouvement des boissons entre
la France et la Suisse,, du to août 1877; déclarations et arrêtés relatifs à
Fapplication de ladite convention.

67. — « Toujours à propos de la dette interalliée de 1594 », par Francis
De Crue.

131
224 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

68. —— Mémoire des syndics généraux des trois ordres du Pays de Gex,
adressé au contrôleur général le 23 mars (1775), consigné le 25 mars au
registre des Syndics et Conseil du Tiers-État.

B. —- PIÈCES DÉPOSÉES AU COURS DES DÉBATS ORAUX OU PRODUITES SUR
DEMANDE.

Par l'agent du Gouvernement suisse :

Note du Département politique fédéral à M. Hennessy, ambassadeur de
France à Berne (5 nov. 1926).

C. — CARTES DÉPOSÉES HORS TEXTE.

‘I. — Par l'agent du Gouvernement français :

1. — Zones franches de la Haute-Savoie et du Pays de Gex (extrait de la
carte de France au 200.000 publiée au Service géographique de l'Armée).

2. — Territoire de la République de Genève d’après les Traités de 1749
et de 1754; territoires acquis sur la France et la Sardaigne ; zones conven-
tionnelles (extrait de la carte au 200.000€ publiée par le Service géographique
de l'Armée). |

Il. — Par l'agent du Gouvernement suisse :

Pays de Genève (échelle I : 90.000), avec limites des petites zones franches -
(tracées par André Chaix, D sc.).

2. — En 1930.

A. — PIÈCES DÉPOSÉES AU COURS DE LA PROCÉDURE ÉCRITE.

I. — Par l'agent du Gouvernement français :
I. — Projet de décision en dix-sept articles.
2. — Note au sujet de quelques considérations historiques invoquées en

faveur du régime des zones franches.
-I. La participation de Genève à la guerre de Savoie (1589-1601) et les
prétendus droits historiques de Genéve sur le Pays de Gex.
A. Les conditions de Ventrée en: guerre de Genéve.
B. Le Traité du 19 avril 1589. Le départ des mercenaires de Sancy.
La défection des Bernois.
C. La première retraite des troupes de Savoie. La fin de l'offensive
savoyarde et la prétendue conquête du Pays de Gex par Genève.
Les sacrifices de Genève dans la guerre.
D. Examen des prétendus titres juridiques de Genève à la possession .
du Pays de Gex.
II. Le régime douanier entre la France et Genève aux xvimme et xvirme
siècles (1601-1775).
III. Les lettres patentes du 20 janvier 1776 et le régime de la désunion.
IV. Les zones franches présentées comme une compensation pour la perte
de Mulhouse.
V. Origine et justification de la zone franche sarde.
Carte des enclaves politiques et économiques de la République de Genève
aux XxviIme et xvirrme siècles.

3. — Procès-verbaux des négociations franco-suisses de décembre 1929.

. 4. — Note. du chef du Département politique fédéral à l'ambassadeur de
France à Berne (7 mars 1930).

132
225 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

5. — Note de l'ambassadeur de France à Berne au chef du Département
politique fédéral (12 mars. 1930).

6. — Liste des 32 communes de l'arrondissement de Gex.

7. — Liste des communes de la petite zone sarde.

8. — Carte des communes de l'arrondissement de Gex et de la petite

zone sarde.

9. — Avis du Conseil d'État en date du 6 avril 18109.

10. — Décision du ministre des Finances du 7 mai 1819.

11. — Manifeste de la Chambre royale des Comptes de Sardaigne du 12 avril
1822.

12. — Décision du ministre des Finances du 13 octobre 1828.

13. — Extrait du rapport du sous-préfet au Conseil d'arrondissement de
Gex pour la'première partie de la session de 1847.

14. — Extrait des délibérations du Conseil d'arrondissement de Gex pour
a première partie de la session de 1847. |
| 15. — Rapport du sous-préfet au Conseil d'arrondissement de Gex pour
a première partie de la session de 1848.

16. — Extrait des délibérations du Conseil d'arrondissement de Gex pour
la première partie de la session de 1848. .

17. — Extrait des délibérations du Conseil d’arrondissement de Gex pour
la session de 1849.

18. — Loi vaudoise du 6 juin 1812 sur les tarifs de péage.

19. — Tableau des droits de sortie actuellement en vigueur en France et de
ceux qui étaient prévus par les lois des 17 décembre 1814 et 28 avril 1816.

20. — Tarif des douanes sardes du 14 mars 1818 sur quelques denrées
alimentaires.

21, — Loi genevoise du 4 novembre 1815 sur le rétablissement de la
douane cantonale.

22. — Loi genevoise du 30 mai 1816 sur le rétablissement de la douane.

23. — Arrété de la Haute Diète du ref août 1816 concernant les. douanes
fédérales.

24. — Arrêté du Conseil d'État de Genève du 24 août 1816 portant règle-
ment sur les douanes et péages.

ge — Tableau des marchandises qui ont acquitté les droits pendant l’année
1847.

26. — Recettes prévues aux budgets genevois pour la douane cantonale
et fédérale de 1816 à 1850.

27. — Extrait de la loi fédérale du 30 juin 1849 sur les péages.

28. — Tarif des péages annexé à la loi du 30 juin 1840.

29. — Tarif des péages annexé à la loi du 27 août 1851.

30. — Produits exempts de droits de 1816 à 1849, taxés par les lois fédé-

rales du 30 juin 1849 et du 27 août 1851.

31. — Emplacement des postes douaniers de la rive gauche en 1849 (bu-
reaux genevois) et en 1851 (bureaux fédéraux).

133
226 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

32. — Bureaux de douanes du VIme arrondissement depuis 1888.

33. — Part incombant au canton de Genève dans le produit total des
douanes fédérales de 1850 à 1927.

34. — Graphique des recettes douanières effectuées à l'entrée du canton
de Genève.

35. — Le ministre des Affaires étrangères à Turin lau chargé d'affaires de
Sardaigne à Berne (7 févr. 1850).
36. — Le chargé d’affaires de Sardaigne à Berne au ministère des Affaires

étrangères à Turin (18 févr. 1850).

a

37. — Le ministère des Affaires étrangères à Turin au chargé d'affaires
de Sardaigne à Berne (6 juin 1850).

38. — Note du chargé d'affaires de Sardaigne au président de la Confédé-
ration suisse (23 juin 1850).

39. — Extrait du rapport du sous-préfet an Conseil d’arrondissement de
Gex pour la première partie de la session de 1850.

40. — Mémoire adressé aux membres du Conseil d'arrondissement de Gex
et du Conseil général de l'Ain (14 août 1850).

41. — Extrait des délibérations du Conseil d'arrondissement de Gex pour
la première partie de la session de 1850.

42. — Le ministre des Affaires étrangères à Turin au chargé d'affaires
de Sardaigne à Berne (13 déc. 1850).

43. — Le chargé d’affaires de Sardaigne à Berne au ministère des Affaires
étrangères à Turin (18 déc. 1850).

44 — Lettre de M. de Barral au ministre des Affaires étrangères à Turin
(7 janv. 1851).

45. — Le ministère des Affaires étrangères à Turin au chargé d'affaires
de Sardaigne à Berne (13 janv. 1851).

46. — Note du Conseil fédéral suisse au chargé d'affaires de Sardaigne
à Berne (31 janv. 1851).

47. — Le ministère des Affaires étrangères à Turin au chargé d’affaires
de Sardaigne à Berne (2 févr. 1851).

48. — Le chargé d'affaires de Sardaigne à Berne au ministère des Affaires
étrangères à Turin (7 févr. 1851).

49. — Le ministre des Affaires étrangères au ministre de France à Berne
(17 avril 1851).

50. — Le ministre de France à Berne au ministre des Affaires étrangères
(9 mai 1851).

51. — M. de Barral au ministre des Affaires étrangères à Turin (16 mai
1851). |

52. — Le ministre de France à Berne au président de la Confédération
suisse (30 avril 1851).

53. — Traité de commerce du 8 juin 1851 entre la Suisse et la Sardaigne.

54. — Rapport Torelli sur le Traité de commerce du 8 juin 1851, présenté
au Parlement sarde le 23 juin 1851. .

55. — Discours du député Montgellaz au Parlement de Turin (23. juin
1851).

134
227 ZONES FRANCHES DE HAUTE-SAVOIE ET DU ‘PAYS DE GEX

56. — Extrait des délibérations du Conseil d’arrondissement de Gex pour
la première partie de la session de 1851.

57. — M. de Barral au ministère des Affaires étrangères à Turin (19 août
1851).

58. — Procès-verbal des délibérations du Conseil divisionnaire de la divi-
sion administrative d'Annecy (22 oct. 1851).

59. —- Le consul sarde à Genève au président du Conseil, ministre des
Affaires étrangères (3 déc. 1851).

60. — Le directeur de l'Administration des douanes au ministre de l’Agri-
culture et du Commerce (15 déc. 1851).

61. — Déclarations de Cavour au Parlement sarde (8 janv. 1852).

62. — Extrait du rapport du sous-préfet au Conseil d’arrondissement de

Gex pour la première partie de la session de 1852.

63.:— Extrait des délibérations du Conseil d’arrondissement de Gex pour
la première partie de la session de 1852.

64. — Le ministre des Affaires étrangères au ministre de France à Berne
(Io sept. 1852).

65. — Le ministre de France à Berne au ministre des Affaires étrangères
a Paris (24 sept. 1852).

66. —- Le ministre de France a Berne au président de la Confédération
suisse (24 sept. 1852). .

67. — Le ministre de France à Berne au ministre des Affaires étrangères
à Paris (28 sept. 1852).

68. — Le ministre de France à Berne au conseiller fédéral Frei- Hérosé
(29 sept. 1852).

69. — État des produits des cantons de Genève et de Vaud importés
dans le Pays de Gex pendant les années 1845 à 1852 inclusivement.

7o. — État des produits du Pays de Gex exportés dans les cantons de
Genève et de Vaud pendant les années 1845 à 1852 inclusivement.

qi. — Note du président de la Confédération suisse au ministre de France
à Berne (29 juillet 1853).

72. — Extrait des délibérations du Conseil d'arrondissement de Gex
(zer août 1853).

73. — Note du ministre de France à Berne au président de la Confédé-
ration suisse (11 août 1853).

“74. — Extrait du rapport du sous-préfet au Conseil d’arrondissement de
Gex pour la première partie de la session de 1854.

75. — Le ministre de France à Berne au vice-président de la Confédé-
ration (15 janv. 1856).

76. — Extrait d’une lettre du ministre de France à Berne au ministre
des Affaires étrangères à Paris (29 févr. 1856).

77. — Extrait du rapport du sous-préfet au Conseil d'arrondissement de
Gex (première partie de la session de 1858).

78. — Délibération du Conseil d’arrondissement de Gex pour la première
partie de la session de 1858.

79 — Supplique adressée à l'Empereur des Français par le sieur Crétin,
fabricant de caisses d'emballage à Divonne (25 déc. 1858).

135
228 ZONES FRANCHES DE HAUTE-SAVOIE ET DU. PAYS DE GEX

80. — Sommaire de la demande adressée à Napoléon III par tous les
maires du Pays de Gex (7 avril 1859). .

81. — Conseil général de la Haute-Savoie (séance du 29 aofit 1862).

82. — Le préfet de l'Ain au ministre des Affaires étrangères (1er août
1863).

83. — Conseil général de la Haute-Savoie (séance du 26 août 1863).

84. — Règlement relatif au Pays de Gex, annexé au Traité de commerce
du 30 juin 1864.

85. — Conseil général de la Haute-Savoie (séance du 28 août 1866).

86. — Arrangement douanier entre la France et le canton de Genève
du 24 novembre 1860.

87. — Le préfet de l’Ain au ministre des Affaires étrangères (8 avril 1875).

88. — Le Conseil d'arrondissement de Gex au préfet de l'Ain (5 avril
1875). . |

89. — La zone franche du Pays de Gex et l'établissement de la douane
fédérale, et le Traité franco-suisse de 1864. — Le Dr Gros-Gurin, député, au
ministre de l'Agriculture et du Commerce (27 juin 1879).

go. — Ligue des Intérêts gessiens. — Enquête sur le Traité de commerce
franco-suisse de 1864 (rer sept. 1879).

91. — Convention du 14 juin 188r.
92. — Traité de commerce entre la France et la Suisse du 23 février 1882.
93. — Règlement relatif au Pays de Gex annexé à l’Arrangement .com-

mercial franco-suisse du 23 juillét 1802.
94. — Arrêté du Conseil fédéral du 27 décembre 1892.

95. — Les franchises du Pays de Gex et la rupture du Traité franco-
suisse, par Léon Modas (janv. 1893).

96. — Pétition mise en circulation dans la zone de Gex au début de
l'année 1893.

97. — Le ministre des Affaires étrangères à l'ambassadeur de France à

Berne (18 avril 1893).

98. — Les délégués de la commune de Saint-Jean-de-Gonville au préfet
de l'Ain (16 juillet 1893).

99- — Extrait du registre des délibérations du Conseil municipal de Pré-
vessin (20 juillet 1893).

100. — M. Bizot, député, au ministre des Affaires étrangères (29 juillet
1893).

yor à 110. — Protestations annexées à cette lettre.

111. — Les fabricants d’horlogerie de Scionzier au ministre des Affaires
étrangères (14 mars . 1894).

112. — Adresse des parlementaires de Haute-Savoie aux habitants de la

zone (23 déc. 1894).

113. — Arrêté du Conseil fédéral du 23 février 1895.

114. — Voeu du Conseil général de l'Ain du 28 février 1895.
115. — Le préfet de l’Ain au ministre de l'Intérieur (mars 1895).

136
229 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

116. — Extrait du registre des délibérations du Conseil municipal de
Thoiry (24 mars 1895).

117. — Extrait du registre des délibérations du Conseil municipal de
Collonges (27 mars 1895). :

118. — Les parlementaires de la Haute-Savoie au ministre des Affaires
étrangères (18 mars 1895).

119. — Extrait du registre des délibérations du Conseil municipal de Peron
(19 mai 1895).

120. — Le préfet de l’Ain au ministre des Affaires étrangères (4 juillet
1895).

121. — Mémoire des parlementaires de la Haute-Savoie au sujet de la

prolongation de la Convention franco-suisse du 14 juin 1881 (16 sept. 1905).

122. — Règlement relatif au Pays de Gex, annexé à la Convention com-
merciale du 20 octobre 1906.

123. — Arrêté fédéral du 19 juin 1908 concernant l'importation des zones
franches de la Haute-Savoie et de Gex.

124: — Arrêté du ministre des Finances du 25 juillet 1860.
125. — Règlement du 31 mai 1863.
126. — Avis du Conseil d'État du 27 mai 189r.

127. — Notification de la décision ministérielle du 25 janvier 1893 (ouver-
ture du cordon douanier intérieur à certains produits agricoles).

128. — Notification de la décision ministérielle du re avril 1893 (ouverture
du cordon douanier intérieur à tous les produits agricoles).

| 129. — Projet de loi du 29 mars 1914.

130. — Rapport de la Chambre de commerce de Genève (oct. 1923).
, 131. — Exportations des zones en Suisse en 1913 en franchise, à droit
réduit et au droit ordinaire.

132. — Marchandises exportées de Suisse dans les zones.

133. — Population du canton de Genève.

134. — Nombre de fabriques du canton de Genève.

135. — Nombre de constructions nouvelles dans le canton de Genève.

136. — Nombre d'appartements vacants dans le canton de Genève.

137. — Nombre de faillites dans le canton de Genève.

138. — Nombre d’ouvriers employés dans le canton de Genève.

139. — Rendement de impôt cantonal sur le revenu.

140. — Population (recensement de 1926).

141. — État des cultivateurs (1eT janv. 1930).

142. — État récapitulatif de la production agricole et de sa répartition

entre la consommation locale et l'exportation en France et en Suisse en 1929.

143. — Pourcentage des exportations en Suisse par rapport à la produc-
tion totale (1929).

144. — Répartition géographique des exportations en France et en Suisse
. des quantités disponibles en 1929.

145. — Carte des exportations agricoles du Pays de Gex.

137
230 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX
146. — Rapport sur la question du lait du Pays de Gex
147. — La production des céréales dans le Pays de Gex.
148. —- Rapport sur la question des vins zoniens.

149. — La production du miel dans le Pays de Gex.

150. —- Le maire de Sauverny au maire de Saint-Jean-de-Gonville (7 févr.
1930).

151. — Etat des industries du Pays de Gex au début de 1930.

‘152. — Conséquences de l’encerclement du Pays de Gex pour la commune
de Ferney-Voltaire.

153. — M. Donnet au maire de Saint-Jean-de-Gonville (25 janv. 1930).

154. — M. Jules Gros au maire de Saint-Jean-de-Gonville (5 févr. 1930).

155. — M. Lehmann au maire de Saint-Jean-de-Gonville (11 févr. 1930).

156. — M. Monnier, maire de Thoiry, au maire de Saint-Jean-de-Gonville
(12 févr. 1930).

157. — Le maire de Gex au maire de Saint-Jean-de-Gonville (12 févr. 1930).

158. — Note de la Société « L'Énergie électrique Rhône et Jura » (29 avril
1930). .

159. — Déclaration des Établissements Schutz (10 févr. 1930).

160. — Déclaration de la Maison « Les fils de J. Philippe » (3 févr. 1930).

161. — Répartition des touristes d’après leur origine,
162. — Produit de la taxe de séjour dans la commune de Divonne-les-
Bains.

163. — Rapport sur le tourisme (11 févr. 1930).

. 164. — Recensement des établissements commerciaux.
165. — Déclaration de M. Jean Rive, banquier à Bourg (12 févr. 1930).
166. — Caisse d'épargne de Gex. -
167. — Déclaration des entrepreneurs de bâtiment du Pays de Gex (15 févr.
1930).
168. — Etat comparé de la population des communes de la petite zone

sarde en 1815, 1913 et 1926.
169. — Population de Vagglomération d’Annemasse.
170. — Répartition par produits des débouchés agricoles.
171. — Répartition géographique des débouchés agricoles.

172. — L’adjoint au maire de Cruseilles à M. Paul Roden (7 févr. 1930).

173. — Statistique des industries.

174. — Liste des établissements industriels recensés.

175. — Liste des industriels installés dans l’ancienne zone sarde depuis
1923. .

176. — Indications fournies par quelques établissements industriels au point

de vue de leur exportation en Suisse et en France.

177. — Liste. des établissements qui ont renoncé à s’installer en raison
de l'éventualité du rétablissement de la zone sarde.

138
23I ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX
178. — Statistique des artisans.
179. — Liste des artisans installés depuis 1923.

180. — Indications fournies par quelques artisans au point de vue de leur
exportation en France et en Suisse.

181. — Tourisme.

182, — Statistique du commerce.

183. —- Liste des commerçants établis depuis 1923.

184. — Constructions nouvelles dans l’agglomération d’Annemasse.

185. — Trafic en gare d’Annemasse.

186, — Le ministre des Postes au ministre des Affaires étrangéres (29 avril
1930), relative aux opérations des caisses d’épargne dans la zone sarde.

187. — Travaux entrepris depuis 1923 ou à entreprendre dans les petites
zones

188. — L'électrification des petites zones.

189. — Manifeste de la Royale Chambre des Comptes du 23 janvier 1830.

190. — Enumération comparative des taxes intérieures en vigueur en 1815
et de celles existant actuellement.

191. — Perceptions effectuées par les douanes françaises pour le compte
d'autres administrations.

192. — Épizooties d’origine étrangère relevées avant la guerre dans la
zone de la Haute-Savoie.

193. — Détermination de l'incidence moyenne actuelle du droit de douane
français pour les produits suisses exportés dans les zones en 1913.

194. — Détermination de la valeur des produits originaires des petites
zones qui, soumis légalement aux droits à l'entrée en Suisse, y ont été
admis en franchise en 1913 (autres que les produits des exploitations agricoles
et forestières).

195. — Détermination de l'incidence des droits de douane suisses actuels
par rapport à la valeur des produits des petites et de la grande zones qui,
soumis légalement aux droits à l'entrée en Suisse, y ont été admis en fran-
chise en 1913 (autres que les produits des exploitations agricoles et forestières).

196. — Le ministre de Sardaigne à Berne au ministre des Affaires étran-
gères à Turin (19 avril 1849).

197. — Délibération du Conseil municipal de Saint-Julien (24 janv. 1860).

198. — Séance de là Chambre de commerce suisse à Genève du 7 novem-
bre 1877.

199. — La Chambre de commerce de Genève et le projet de Genève port-
franc (17 mars 1930).

‘200. — La zone franche de. Fiume.

- 201. — La zone franche de Zara.

202. — Les petites zones franches de la Haute-Savoie et'du Pays de Gex

(1850-1923).
139
232 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

II. — Par l'agent du ‘Gouvernement suisse:

! |. — Projet suisse de règlement du régime des territoires visés à l’arti-
cle 435, alinéa 2, du Traité de Versailles.

II. — Procès-verbal des négociations franco-suisses de décembre 1929.

TITI. — Note adressée, le 7 mars 1930, à l’ambassadeur de France à Berne
par le chef du Département politique fédéral.

IV. — Note adressée, le 12 mars 1930, au chef du Département politique
fédéral par l'ambassadeur de France à Berne. ;

V. — Publications des Comités suisses en faveur du maintien des zones

franches de 1815 et 1816:

1. — Bulletin de la Nouvelle Société Helvétique : Que faut-il penser de la
Convention franco-suisse sur les zones? par Paul Pictet (7 sept.
1921). .

2. — La question des zones franches, par Edmond Boissier (discours pro-
noncé au Grand Conseil de Genève le rer oct. 1921).

3. — Pétition adressée par l'Association patriotique « Philibert Berthelier »
de Genève au Conseil national et au Conseil des États de la Con-
fédération suisse (10 oct. I921).

4. — Une capitulation du Conseil fédéral: L'abandon des zones franches,
par Lucien Cramer (brochure — oct. 1921).
5. — Les zones franches à la Chambre del'commerce de Genève (29 nov.
1921).
:;,6, — Liste des brochures relatives à la Convention franco-suisse du 7 août
1921 supprimant les zones franches.
. Jv — Pétition de la Société [du commerce de détail (?) aux Chambres

fédérales (nov. 1921).

8. — Comité genevois pour le maintien des Zones de 1815 et 1816:
Six tracts distribués à Genève en faveur de la pétition demandant
aux Chambres fédérales de ne pas ratifier la Convention du 7 août
1921.

9. — Comité genevois pour le maintien des Zones de 1815 et 1816;
La question des zones et la Sociéié des Nations (lettre accompagnant
la pétition aux Chambres fédérales, janv. 1922).

: «10. — Comité genevois pour le maintien des Zones de 1815 et 1816:
Pourquoi nous combattons la Convention du 7 août 1921 (1922).
N° 1. — Noire bon droit.
11. — Idem. N° 2. — Les négociations de 1921 d'après les documents
officiels.
12. — Idem. N° 3. — Le plat de lentilles.
13, — Idem. N° 4. — L’encerclement.
14. — Comité genevois pour le maintien des Zones de 1815 et 1816
Pression officielle (tract — 8 mars 1922).
15. — Comité genevois pour le. maintien des Zones de 1815 et 1816:
Referendum! (tract — 31 mars 1922).
16. — Comité genevois pour le maintien des Zones de 1815 et 1816:
Circulaire (1922). ‘
17. et. 18. — Bulletin de souscription et:liste des dépôts pour la récolte

des signatures référendaires (1922).
140
233

19.
20.
21.

22.

23.
24.
25.
26.
27.

28.

29.

30.
31.
32.
33-

34.
35.

36.
37-

38.
39.

40.
AT.

42.
43.

I41

ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

Referendumskomitee Zürich: Aufruf zum Referendum gegen das
Zonenabkommen (mai 1922). -

Baselstädtische Referendumshomitee : Aufruf für das Referendum gegen

das Zonenabkommen (1922).

La thése de M. Albert Picot sur la Convention des zones, par Paul
Pictet (tirage à part du Journal de Genève, 27 juin 1922).

Comité genevois pour le maintien des Zones de 1815 et 1816: Une

lettre refusée par le Courrier de Genève (tract — 30 juin 1922).

Les zones: La question de Saint-Gingolph, par Lucien Cramer (ex-
trait du Journal de Genève, 6 juillet 1922).

La question des zones et une falsification du journal La Suisse, par
Charles Henneberg (tract — juillet 1922).

Warum muss man das Zonenabkommen verwerfen ? par Paul Pictet
(tirage à part d’articles parus dans le Schweizer Demokvat, 30 août
— 20 sept. 1922).

Circulaire pour la diffusion de cette brochure.

Association genevoise pour le maintien des Zones de 1815 et 1816:
Circulaire (oct. 1922).

Association genevoise pour le maintien des Zones de 1815 et 1816:
Carte de convocation.

Comité central suisse pour le rejet de la Convention des zones et
Comité genevois pour le maintien des Zones de 1815 et 1816:
Pour Genève (circulaire pour obtenir des fonds, ref janv. 1923).

Avant le vote populaire sur la Convention supprimant les zones
avoisinant Genève, par Alfred Georg (brochure — janv. 1923).

Association genevoise pour le maintien des Zones de 1815 et 1816:
La promesse du capitaine Jeanneret (tract).

Association genevoise pour le maintien des Zones de 1815 et 1816:
La Défense des Zones de 1815 et 1816 (journal d'occasion). —
N° 1 (20 janv. 1923).

Idem. — N° 2 (31 janv. 1923).

Idem. — N° 3 (12 févr. 1923).

Nouvelle Société Helvétique: Déclaration relative à ‘la Convention
des zones (1923).

Contre la Convention. des zones, par Me Sidney Schopfer (brochure
— févr. 1923).

Comité central suisse pour le rejet de la Convention des zones :
Appel au peuple suisse (12 févr. 1923).

Idem. — Texte allemand.

Referendumshomitee Zürich : Ein Nein dem Zonenabkommen (appel
— févr. 1923).

Bulletin de vote pour Genéve (févr. 1923).

Association genevoise pour le maintien des Zones de 1815 et 1816:
Le moment est venu de parler net! (tract — 28 févr. 1923).

Edgar Junod n'est pas content! par Albert Trachsel (tract — 1923).

Sur le chemin de l'arbitrage, par Paul Pictet (brochure — 16 janv.
1924).
234 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX
44. — La ligne droite, par Paul Pictet (brochure — 26 sept. 1924).

45. — L'influence d'un Genevois au Congrès de Paris de 1815, par Henri
Bartholdi (brochure — sept. 1924).

46. — Réponse à une suggestion inopportune, par Paul Pictet (extrait du
Bulletin commercial et industriel suisse, 15 juillet 1925).

47. — L'explication d'une erreur historique, par Paul Pictet (extrait du
Journal de Genève, 20 mars 1927).

48. — Le différend des zones franches : son importance grandit, par Paul
Pictet (extrait du Bulletin commercial et industriel suisse, n°8 7-8,
"15 avril 1927).

49. — M. Fernand David et Genève, par Tacite (extrait du Cifoyen,
15 sept. 1927).

VI. — Annexes à la Réponse du Gouvernement suisse :

1. — Lettre du président du Conseil d’État de la République et Canton
de Genève au Département politique fédéral (13 mai 1930).

Appendice à l'annexe 1: Tableau joint à ladite lettre (revenus et

fortunes à Genève, 1923-1929).

2. — Lettre du Conseil d'État de la République et Canton de Genève
à M. Motta, chef du Département politique fédéral (23 mai 1930).

3. — Commerce entre la Suisse et les zones.

4. — Lettre de la Direction générale des douanes à la Division du Com-
merce du Département fédéral de l'Économie publique (21 août
1930).

5. — Lettre de la Direction générale des douanes 4 la Division. des
Affaires étrangéres du Département politique fédéral (2 juillet 1930).

6. — Population du canton de Genève,

7. » de la Suisse sans le canton de Genève.

8. — » moyenne (1913, 1922 à 1929).

9. — Autorisations de construire à Genève.

10. — Constructions terminées en Suisse.

11. — Nombre des logements à construire (permis délivrés) et des logements
construits, dans les grandes villes suisses (1926 à 1929).

12.— Nombre des logements construits à Genève (ville) et Lausanne
(1913 à 1929).

13. — Statistique des fabriques et des ouvriers de fabrique. — Nombre
des entreprises assujetties à la loi sur les fabriques.

14. — Nombre des ouvriers de fabrique.

15. — Rendement de l'impôt sur le revenu dans le canton de Genève.

16. — Matière imposable en .ce qui concerne l'impôt sur le revenu à
Genève. |

17. — Tableau des taux de l'impôt sur le revenu à Genève.

18. — Mouvement des voyageurs (nombre de personnes) descendus dans

les hôtels de Genève.
19. — Trafic du port de Genève.
142
235 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS. DE GEX
20. — Contrôle fédéral des boîtes de montres. — Bureau de Genève.

21. — Trafic des entrepôts de l’État (ports-francs de Rive et Cornavin).

22, — Trafic de la gare des Vollandes.

23. —- Compagnie genevoise des Tramways électriques.

24. — » du chemin de fer Genève-Veyrier.
25. — Indice du coût de la vie à Paris.
26. — Rapport de la Chambre de commerce de Genève sur la valeur

économique des petites zones de 1815-1816 en tant que débouché
pour l'industrie et le commerce de Genève (19 août 1930).

27. — Extrait d’une circulaire confidentielle jointe aux Considérations sur
la question des zones publiées en 1894 par la Chambre de commerce
de Genève.

28. — Remarques relatives à certains documents dont les Observations

françaises font état à propos de la situation économique « actuelle »
des petites zones.

29. — Lettre de la Direction générale des douanes au Département poli-
tique fédéral (26 août 1930).

30. — Statistiques établies par le Département fédéral de l'Économie
publique.

31. — Statistique de l'exportation de quelques produits agricoles des zones
en Suisse et de Suisse dans les zones.

32. — Note sur les servitudes internationales (doctrine et précédents).
B. — PIÈCES DÉPOSÉES AU COURS DES DÉBATS ORAUX OU PRODUITES SUR
DEMANDE. .
I. — Par l'agent du Gouvernement français :

1. — Extrait des délibérations du Conseil général de l’Ain (28 mai 1930).

2. — Projet de vœu adopté par le Conseil général de la Haute-Savoie au
cours de sa session de mai 1930.

3. — Vœux des conseils municipaux de la zone de Gex (extraits des regis-
tres des délibérations des conseils municipaux).

4. — Vœux des conseils- municipaux de la zone sarde (extraits des regis-
tres des délibérations des conseils municipaux).

5. — Etat des personnes convoquées à la réunion du 24 août [1930] à
Annemasse.

6. — État des personnes ayant participé à la réunion du 24 août [1930]
à Gex.

7. — Liste des pétitions de 1929.
8. — Pétition de la Chambre de commerce de Bourg et des groupements
économiques qui l'ont approuvée. —
9. — Requête des habitants du Pays de Gex:
A. Lettre à M. Bernier (Saint-Genis-Pouilly, 17 juin 1929).
B. Texte de la requête.

10. — Voeux des conseils municipaux de la zone de Gex (extraits des regis-
tres des délibérations des conseils municipaux).

143
236 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

11. — Vœux divers:

I. Syndicat départemental des Boulangers de l'Ain.
II. Ligue des Droits de l'Homme (Sections de Gex-Ferney et de
Divonne-les-Bains). | .

12. — Vœux des conseils municipaux de la zone sarde:
I. Lettre au préfet de la Haute-Savoie (Annemasse, 22 oct. 1929).

II. Conseil d'arrondissement de Thonon-les-Bains (deuxième partie
de la session de 1929).
_ ITI-XVIII. Extraits des registres des délibérations des conseils
municipaux. .

13. — Pétitions des habitants de la zone sarde.

14. — Le ministre des Affaires étrangères à M. Victor Bérard, rapporteur
au Sénat (ret mars 1928).

15. — Avis présenté au nom de la Commission des douanes et des conven-
tions commerciales par M. Haudos, sénateur.

II. — Par l'agent du Gouvernement suisse :
Quittances des douanes françaises.

C. — PÉTITIONS ET REQUÊTES TRANSMISES A LA COUR.
I. — Requête des habitants du Pays de Gex:

I. M. H. Roupf au Président de la Cour (17 juin 1929).
II. Idem (5 juillet 1929). ’
III. Requête.
IV. Nombre total de signataires.
V. M. Berthod, de Péron, à M. Roupf (18 juin 1929).
VI. Requête de M. le sénateur A. Fouilloux (20 nov. 1930).

2. — I. Le Comité savoyard pour le maintien des zones au Président
de la Cour (sans date).
II. Revendication des populations des zones franches.

3. — M. Antonelli, député de la Haute-Savoie, au Président de la Cour
(6 nov. 1930).

4. — Pétition visant la situation du village de. Saint-Gingolph :
I. M. A. Bonnaz au Greffier (29 avril 1930).
II. Texte de la pétition (3 déc. 1929).

5. — Pétition au nom d'un certain nombre d'habitants des communes de
Douvaine, Veigy-Foncenex, Ballaison, Massongy, Chens et Messery :
I. Pétition expédiée par M..Rossier (recue au Greffe le 30 avril
1930).
II. Nombre total de signataires de la pétition.
6. — Requête présentée par le Comité de Renaissance régionale à Genève
(25 avril 1930).

D. — CARTES: DEPOSEES HORS TEXTE.
Par l'agent du Gouvernement suisse :

I. — Genève (extrait de la carte topographique de la Suisse au I : 100.000
— Service topographique fédéral, Berne) (annexe aux Documents, Projet
et Observations du Gouvernement suisse).

144
237 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX

2: — Pays de Genève (1:90.000), avec limites des petites zones franches
(tracées par André Chaix, Dr sc.) (annexe aux Documents, Projet et Obser-
vations du Gouvernement suisse).

3. — En 1931-1932.

A. — PIÈCES DÉPOSÉES AU COURS DE LA PROCEDURE ÉCRITE.
I. — Par l'agent du Gouvernement français :

1. — Propositions françaises du 15 avril 1931.

2. — Projet suisse de règlement en opportunité.

3. — Projet présenté par M. Stucki, délégué suisse, « pour tenir compte
du droit strict ».

4. — Procès-verbal des négociations franco-suisses d'avril 1931: séances
du 13, du 14 et du 15 avril.

5. — Réponse du Conseil fédéral aux propositions frangaises du 15 avril
1931.

6. — Procès-verbal des négociations franco-suisses de juin 1931: séances

du 13 juin (matin) et du 15 juin (matin et soir).

7, — Procés-verbal des négociations franco-suisses de juillet 1931: séances
du 2 et du 3 juillet.

8. — Note du Conseil fédéral du 20 juillet 1931.
9. — Note de l’ambassadeur de France du 28 juillet 1931.

II. — Par l'agent du Gouvernement suisse :

1 à 8. — Procés-verbaux des négociations franco-suisses d’avril, juin et
juillet 1931: séances des 13, 14 et 15 avril, du 13 juin, du 15 juin (matin
et après-midi}, des 2 et 3 juillet.

9. — Note française du 15 avril 1931.

Io. — » suisse » 14 mai » .

II — » » » 20 juillet » .

12. — » verbale française du 28 juillet 1931.

13. — Rapport de la Chambre de commerce de Genève (août 1931).
B. — PIÈCES DÉPOSÉES AU COURS DES DÉBATS ORAUX OU PRODUITES SUR

DEMANDE.
I. — Par Vagent du Gouvernement français :

I) Textes d'actes législatifs ou réglementaires :

1. — Loi du 7 avril 1932 relative à l'impôt sur les huiles minérales.
2. -— Décret du 31 mars 1932 concernant la taxe à limportation.
3. — Article 32 de la loi de finances du 31 mars 1932 relatif au taux de

la taxe à l'importation. |

4. — Décret du 28 décembre 1926 portant codification de la législation en
matière d'impôt sur le chiffre d’affaires.

5. — Extraits de la loi de finances du 27 décembre 1927.

6. — Extraits de la loi du 19 mars 1928 portant ouverture et annulation
de crédits sur l'exercice 1927. -

145
238 ZONES FRANCHES DE HAUTE-SAVOIE ET DU PAYS DE GEX
7. — Extraits de la loi du 31 juillet 1929 portant dégrévement d'impôts.

8. — Extraits de la loi du 29 décembre 1929 portant dégrèvements
d'impôts.

9. — Extraits de la loi du 16 avril 1930 portant fixation du budget géné-
ral pour l'exercice 1930-1931.

10. — Extraits de la loi du 26 avril 1930 portant dégrèvements d'impôts.

11. — Loi du 17 juillet 1930 instituant une taxe unique en remplacement
de l'impôt sur le chiffre d’affaires et de la taxe d'importation sur les pro-
duits résineux.

12. — Loi du 3 mars 1931 portant fixation du budget général pour l'exer-
cice 1931-1932.
13. — Décrets portant codification de la législation en matière de contri-

butions indirectes.
IH) Note écrite supplémentaire du 13 mai 1932.

II. — Par l'agent du Gouvernement suisse :

1. — Note écrite du 5 mai 1932.
Annexes :

I. Loi fédérale sur l'alcool (du 29 juin 1900).

II. Arrêté du Conseil fédéral concernant la perception de droits
de monopole sur les produits alcooliques (du 1¢F juillet 1930).

Tif. Avis de la Direction générale des Douanes, du 5, mai 1930,
concernant les droits .de .monopole sur les spiritueux, etc.

IV. Extrait du tarif des Douanes suisses, entré en vigueur le rer juil-
‘let 1921 (pp. 23-24; voir remarque ad p. 24).

2. — Requête datée de février 1932, adressée au Conseil fédéral de la
Confédération suisse au nom des Chambres syndicales agricoles du Bas-
Chablais.

C. — PÉYITIONS ET REQUÊTES TRANSMISES A LA COUR.
1. — Exposé du Syndicat des Agriculteurs des zones sardes (avril 1932).
2. — Documents transmis par le maire de Saint-Gingolph (trois extraits

du Registre des délibérations du Conseil municipal, un vœu du Groupement
des industriels et commerçants, et une pétition).

D. — CARTE DÉPOSÉE HORS TEXTE,
Par l'agent du Gouvernement suisse :

Carte des lignes de chemins de fer.

E. — DocuMENTS RECUEILLIS PAR LE GREFFE.

x

Traités conclus à Paris, le 30 mai 1814, entre la France, d’une part, et
de l'autre, respectivement, l'Autriche, la Grande-Bretagne, la Prusse et la
Russie.

146

LS
